Mr. Chief Justice Johnson delivered the opinion of the Court. This was an application for a writ of certiorari and superse-deas, which has heretofore been granted by this court, and the record and proceedings in the case returned in obedience to the mandate of the writ. The motion now presented is to quash the proceedings referred to in the petition, and to issue a perpetual supersedeas. This motion must be denied: the writ itself having-been improvidently issued, and there being no showing that the Circuit Court was incompetent to administer justice in the premises. The motion is, therefore, denied, and the petition dismissed. See Carnall vs. Crawford County, (6 Eng. 617,) and Allis vs. Commissioners of Penitentiary, decided at the present term of this court.